DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 16-23 and 27-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/19/22.
Applicant’s election of claims 1-15, 24-26, and 30 in the reply filed on 8/19/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/128,305 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because 17/128,305 discloses a cathode configured to use oxygen as a cathode active material, the cathode comprising: a porous film comprising a metal oxide, wherein a porosity of the porous film is about 50 volume percent to about 99 volume percent which encompasses the claimed range of about 50 volume percent to about 95 volume percent, based on a total volume of the porous film, and an amount of an organic component in the porous film is 0 weight percent to about 2 weight percent, based on a total weight of the porous film (claim 1).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to select a porosity disclosed in 17/128,305 which encompasses the claimed range because it is a known porosity suitable for forming a cathode and the skilled artisan would have a reasonable expectation of success in doing so.
Claim 2 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4 of copending Application No. 17/128,305 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because 17/128,305 discloses wherein the metal oxide comprises a lithium-containing metal oxide (claim 4).
Claim 6 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5 of copending Application No. 17/128,305 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because 17/128,305 discloses wherein a size of pores included in the porous film is about 1 micrometer or more (claim 5) which overlaps with the claimed range of from about 1 nanometer to about 1 micrometer.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to select a pore size disclosed in 17/128,305 which overlaps with the claimed range because it is a known pore size suitable for forming a cathode and the skilled artisan would have a reasonable expectation of success in doing so.
Claim 7 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 9 of copending Application No. 17/128,305 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because 17/128,305 discloses wherein the lithium-containing metal oxide is a crystalline lithium ion conductor (claim 9).
Claim 8 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 10 of copending Application No. 17/128,305 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because 17/128,305 discloses wherein the lithium-containing metal oxide a crystalline electronic conductor (claim 10).
Claim 10 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 12 of copending Application No. 17/128,305 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because 17/128,305 discloses wherein the lithium-containing metal oxide comprises a perovskite compound (claim 12).
Claim 11 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 13 of copending Application No. 17/128,305 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because 17/128,305 discloses wherein the lithium-containing metal oxide comprises a perovskite compound represented by Formula 1: 
Formula 1
				LixAyGzO3-δ 
wherein, in Formula 1, A and G are each independently at least one of a Group 2 to a Group 16 element, 0 < x < 1, 0 < y < 1, 0 < x + y ≤ 1, 0 < z ≤ 1.5, and 0 ≤ δ ≤ 1.5 (claim 13).
Claim 12 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 13, 14 of copending Application No. 17/128,305 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because 17/128,305 discloses wherein A is at least one of H, Na, K, Rb, Cs, Ca, Sr, Ba, Y, La, Ce, Pr, Nd, Pm, Sm, Gd, Tb, Dy, Ho, or Er, M is at least one of Ti, Pd, Pb, Fe, Ir, Co, Rh, Mn, Cr, Ru, Re, Sn, V, Ge, W, Zr, Ti, Mo, Hf, U, Nb, Th, Ta, Bi, Ca, Sr, Ba, Y, La, Ce, Pr, Nd, Pm, Sm, Gd, Tb, Dy, Ho, Er, Mg, Al, Si, Sc, Zn, Ga, Rb, Ag, Cd, In, Sb, Pt, Au, or Pb, and 0.2 < x ≤ 0.7, 0 < y ≤ 0.7, 0 < x + y < 1, 0 < z ≤ 1.2, and 0 ≤ δ ≤ 1.2 (claim 14).
Claim 13 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 13, 15 of copending Application No. 17/128,305 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because 17/128,305 discloses wherein A is at least one of La, Ce, Pr, Gd, Ca, Sr, or Ba, M is at least one of Ti, Mn, Ni, Ru, Cr, Co, Ir, Fe, Pd, Pb, Rh, Sn, V, Re, Ge, W, Zr, Mo, Nb, Ta, Hf, or Bi, and 0.2 < x ≤ 0.5, 0.4 < y ≤ 0.7, 0 < x + y < 1, 0.8 < z ≤ 1.2, and 0 ≤ δ ≤ 1.0 (claim 15).
Claim 15 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 9, 10 of copending Application No. 17/128,305 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because 17/128,305 discloses wherein the perovskite compound has an electronic conductivity of 1 x 10-6 or more which overlaps with the claimed range of about 1 x 10-6 siemens per centimeter to about 1 x 101 siemens per centimeter, and an ionic conductivity of about 1 x 10-7 siemens per centimeter or more which overlaps with the claimed range of about 2 x 10-7 siemens per centimeter to about 1 x 101 siemens per centimeter, at 25 ºC (claims 9, 10).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to select an ionic and electronic conductivity within the claimed range because they are known ionic and electronic conductivities suitable for the intended purpose of forming a cathode and the skilled artisan would have a reasonable expectation of success in doing so.
Claim 24 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 24 of copending Application No. 17/128,305 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because 17/128,305 discloses wherein the lithium-containing metal oxide is electrochemically stable with respect to a lithium metal at a voltage of about 2.0 volts to about 4.0 volts (claim 24).
Claim 25 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 27 of copending Application No. 17/128,305 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because 17/128,305 discloses a lithium-air battery comprising: the cathode according to claim 1; an anode comprising lithium; and an electrolyte positioned between the cathode and the anode (claim 27).
Claim 26 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 27, 28 of copending Application No. 17/128,305 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because 17/128,305 discloses wherein the electrolyte comprises a solid electrolyte (claim 28).
Claim 20 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 34 of copending Application No. 17/128,305 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because 17/128,305 discloses a cathode configured to use oxygen a cathode active material, the cathode comprising: a porous film comprising a metal oxide, wherein the metal oxide is a lithium containing metal oxide represented by Formula 1: 
Formula 1
				LixAyGzO3-δ 
wherein, in Formula 1, A and G are each independently at least one of a Group 2 to a Group 16 element, 0 < x < 1, 0 < y < 1, 0 < x + y ≤ 1, 0 < z ≤ 1.5, 0 ≤ δ ≤ 1.5, and wherein an amount of an organic component in the porous film is 0 weight perent to about 2 weight percent, based on a total weight of the porous film (claim 34).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Objections
Claims 11, 24, and 30 are objected to because of the following informalities:  
Claim 11, δ needs to defined such that “δ is oxygen vacancy” as per [0065] of the instant specification.
Claim 24, line 1, “the cathode of claim 1” should be changed to read “the cathode of claim 2” since claim 2 is directed to a lithium-containing metal oxide.
Claim 30, δ needs to defined such that “δ is oxygen vacancy” as per [0065] of the instant specification.
	Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14, 24-26, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (WO 2017147793 A1) (English machine translation provided herein).
Regarding claim 1, Jin discloses a cathode configured to use oxygen as a cathode active material (machine translation; [0012]; air electrode for a lithium-air battery), the cathode comprising: a porous film comprising a metal oxide (machine translation; [0046]; Li3xLa2/3-x□1/3-2xTiO3, wherein x = 0.09 and the space in the formula represents vacancy).
Jin further discloses that the method manufacturing the cathode comprises: mixing the metal oxide, a binder (machine translation; [0046]; polyvinyl butyral resin), and ethanol (machine translation; [0046]) to prepare a slurry (machine translation; [0046]); coating the slurry on a substrate (machine translation; [0046]); and then thermally treating the slurry (machine translation; [0046]).
The instant specification discloses that the method manufacturing the cathode comprises: mixing a metal oxide ([00206]; Li0.34La0.55RuO3), a binder ([00207]; polyvinyl butyral resin), and ethanol [00207] to prepare a slurry [00207]; coating the slurry on a substrate [00207]; and then thermally treating the slurry ([00207]-[00209]).
Since Jin discloses a similar method of making the cathode with respect to the instant specification, a substantially identical cathode would be expected to include wherein a porosity of the porous film is about 50 volume percent to about 95 volume percent, based on a total volume of the porous film, and an amount of an organic component in the porous film is 0 weight percent to about 2 weight percent, based on a total weight of the porous film.
Where the claimed and prior art products are identical or substantially identical in structure composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (MPEP 2112.01 I.).
It would have been obvious to one of ordinary skill in the art at the time the application was filed for the cathode of Jin to have the claimed porosity and amount of organic component because the cathode of Jin and the cathode of the instant specification were made using substantially identical processes and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 2, modified Jin discloses all the limitations of the cathode above and further discloses wherein the metal oxide comprise a lithium-containing metal oxide (Jin; machine translation; [0018], [0044]-[0049]).
Regarding claim 3, modified Jin discloses all the limitations of the cathode above and further discloses wherein the porous film is an inorganic film (Jin; machine translation; [0018], [0044]-[0049]).
Regarding claim 4, modified Jin discloses all the limitations of the cathode above and further discloses wherein that the method manufacturing the cathode comprises: mixing the metal oxide, a binder (Jin; machine translation; [0046]; polyvinyl butyral resin), and ethanol (Jin; machine translation; [0046]) to prepare a slurry (Jin; machine translation; [0046]); coating the slurry on a substrate (Jin; machine translation; [0046]); and then thermally treating the slurry (Jin; machine translation; [0046]).
The instant specification discloses that the method manufacturing the cathode comprises: mixing a metal oxide ([00206]; Li0.34La0.55RuO3), a binder ([00207]; polyvinyl butyral resin), and ethanol [00207] to prepare a slurry [00207]; coating the slurry on a substrate [00207]; and then thermally treating the slurry ([00207]-[00209]).
Since modified Jin discloses a similar method of making the cathode with respect to the instant specification, a substantially identical cathode would be expected to include wherein the porous film is a self-standing film.
Where the claimed and prior art products are identical or substantially identical in structure composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (MPEP 2112.01 I.).
It would have been obvious to one of ordinary skill in the art at the time the application was filed for the cathode of modified Jin to have the claimed self-standing structure because the cathode of modified Jin and the cathode of the instant specification were made using substantially identical processes and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 5, modified Jin discloses all the limitations of the cathode above and further discloses wherein that the method manufacturing the cathode comprises: mixing the metal oxide, a binder (Jin; machine translation; [0046]; polyvinyl butyral resin), and ethanol (Jin; machine translation; [0046]) to prepare a slurry (Jin; machine translation; [0046]); coating the slurry on a substrate (Jin; machine translation; [0046]); and then thermally treating the slurry (Jin; machine translation; [0046]).
The instant specification discloses that the method manufacturing the cathode comprises: mixing a metal oxide ([00206]; Li0.34La0.55RuO3), a binder ([00207]; polyvinyl butyral resin), and ethanol [00207] to prepare a slurry [00207]; coating the slurry on a substrate [00207]; and then thermally treating the slurry ([00207]-[00209]).
Since modified Jin discloses a similar method of making the cathode with respect to the instant specification, a substantially identical cathode would be expected to include wherein a loading level of the porous film is about 4 milligrams per square centimeter to about 10 milligrams per square centimeter.
Where the claimed and prior art products are identical or substantially identical in structure composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (MPEP 2112.01 I.).
It would have been obvious to one of ordinary skill in the art at the time the application was filed for the cathode of modified Jin to have the claimed loading level because the cathode of modified Jin and the cathode of the instant specification were made using substantially identical processes and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 6, modified Jin discloses all the limitations of the cathode above and further discloses wherein a size of pores included in the porous film is from 1 micrometer to 60 micrometers (Jin; machine translation; [0046]; pores will at least range in size from the size of the polystyrene microspheres to the thickness of the film) which overlaps with the claimed range of about 1 nanometer to about 1 micrometer.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to select a pore size included in the porous film of modified Jin which overlaps with the claimed range because it is a known pore size suitable for the intended purpose of forming a cathode and the skilled artisan would have a reasonable expectation of success in doing so. 
Regarding claim 7, modified Jin discloses all the limitations of the cathode above and further discloses wherein the lithium-containing metal oxide of modified Jin (Jin; machine translation; [0018], [0044]-[0049], Embodiment 3; Li3xLa2/3-x□1/3-2xTiO3, wherein x = 0.09 and the space in the formula represents vacancy; Li0.27La0.58□0.15TiO3) is similar to the lithium-containing metal oxide compared to what is used in the instant specification (Table 2; Preparation Example 9; Lia0.34La0.55TiO3) and thus a similar conductive structure should be expected. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Therefore, modified Jin further inherently discloses wherein the lithium-containing metal oxide is a crystalline lithium ion conductor.
Regarding claim 8, modified Jin discloses all the limitations of the cathode above and further discloses wherein the lithium-containing metal oxide of modified Jin (Jin; machine translation; [0018], [0044]-[0049], Embodiment 3; Li3xLa2/3-x□1/3-2xTiO3, wherein x = 0.09 and the space in the formula represents vacancy; Li0.27La0.58□0.15TiO3) is similar to the lithium-containing metal oxide compared to what is used in the instant specification (Table 2; Preparation Example 9; Lia0.34La0.55TiO3) and thus a similar conductive structure should be expected. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Therefore, modified Jin further inherently discloses wherein the lithium-containing metal oxide is a crystalline electronic conductor.
Regarding claim 9, modified Jin discloses all the limitations of the cathode above and further discloses wherein the lithium-containing metal oxide is a mixed conductor (Jin; machine translation; [0018], [0044]-[0049]).
Regarding claim 10, modified Jin discloses all the limitations of the cathode above and further discloses wherein the lithium-containing metal oxide comprises at least one perovskite compound (Jin; machine translation; [0018], [0044]-[0049]). 
Regarding claim 11, modified Jin discloses all the limitations of the cathode above and further discloses wherein the lithium-containing metal oxide comprises a perovskite compound represented by Formula 1:
Formula 1
				LixAyGzO3-δ (Jin; machine translation; [0018], [0044]-[0049], Embodiment 3; Li3xLa2/3-x□1/3-2xTiO3, wherein x = 0.09 and the space in the formula represents vacancy; Li0.27La0.58□0.15TiO3)
wherein, in Formula 1, A and G are each independently at least one of a Group 2 to a Group 16 element, δ is oxygen vacancy, and x = 0.27 which is within the claimed range of 0 < x < 1, y = 0.58 which is within the claimed range of 0 < y < 1, x + y = 0.85 which is within the claimed range of 0 < x+y ≤ 1, z = 1 which is within the claimed range of 0 < z ≤ 1.5, and δ = 0 which is within the claimed range of 0 ≤ δ ≤ 1.5.
Regarding claim 12, modified Jin discloses all the limitations of the cathode above and further discloses wherein A is La, M is Ti, and x = 0.27 which is within the claimed range of 0.2 < x ≤ 0.7, y = 0.58 which is within the claimed range of 0 < y ≤ 0.7, x + y = 0.85 which is within the claimed range of 0 < x+y < 1, z = 1 which is within the claimed range of 0 < z ≤ 1.2, and δ = 0 which is within the claimed range of 0 ≤ δ ≤ 1.0.
Regarding claim 13, modified Jin discloses all the limitations of the cathode above and further discloses wherein A is La, M is Ti, and x = 0.27 which is within the claimed range of 0.2 < x ≤ 0.5, y = 0.58 which is within the claimed range of 0.4 < y ≤ 0.7, x + y = 0.85 which is within the claimed range of 0 < x+y < 1, z = 1 which is within the claimed range of 0.8 < z ≤ 1.2, and δ = 0 which is within the claimed range of 0 ≤ δ ≤ 1.0.
Regarding claim 14, modified Jin discloses all the limitations of the cathode above and further discloses wherein the perovskite compound is Li0.27La0.58□0.15TiO3 (Jin; machine translation; [0018], [0044]-[0049], Embodiment 3; Li3xLa2/3-x□1/3-2xTiO3, wherein x = 0.09 and the space in the formula represents vacancy).  Modified Jin further teaches it desires to utilize a perovskite compound in order to obtain a metal-air battery with a high charge-discharge capacity, good rate performance, high cycle stability, and a wide range operating temperature (Jin; machine translation; [0012]).
Although modified Jin does not explicitly disclose wherein the perovskite compound is the claimed Li0.34La0.55TiO3-δ (0 ≤ δ ≤ 1.0), the proportions of lithium and lanthanum in the Li0.27La0.58□0.15TiO3 perovskite compound taught by modified Jin are substantially close to that of the instant claim such that one of ordinary skill would have expected compositions that are in such close proportions to those in the prior art to be prima facie obvious, and to have similar properties (Titanium Metals Corp., 227 USPQ 773 (CA FC 1985)).  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the perovskite compound of modified Jin, which is substantially close to that of the instant claim, because the skilled artisan would expect the perovskite compounds to have the same properties, i.e. providing for a metal-air battery with a high charge-discharge capacity, good rate performance, high cycle stability, and a wide range operating temperature.
Regarding claim 24, modified Jin discloses all the limitations of the cathode above and further discloses wherein the lithium-containing metal oxide of modified Jin (Jin; machine translation; [0018], [0044]-[0049], Embodiment 3; Li3xLa2/3-x□1/3-2xTiO3, wherein x = 0.09 and the space in the formula represents vacancy; Li0.27La0.58□0.15TiO3) is similar to the lithium-containing metal oxide compared to what is used in the instant specification (Table 2; Preparation Example 9; Lia0.34La0.55TiO3) and thus a similar electrochemical stability should be expected. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Therefore, modified Jin further inherently discloses wherein the lithium-containing metal oxide is electrochemically stable with respect to a lithium metal at a voltage of about 2.0 volts to about 4.0 volts.
Regarding claim 25, modified Jin discloses all the limitations of the cathode above and further discloses a lithium-air battery (Jin; machine translation; [0048]-[0049]) comprising: the cathode (Jin; machine translation; [0046]); an anode comprising lithium (Jin; machine translation; [0048]); and an electrolyte positioned between the cathode and the anode (Jin; machine translation; [0043]-[0049]).
Regarding claim 26, modified Jin discloses all the limitations of the lithium-air battery above and further discloses wherein the electrolyte comprises a solid electrolyte (Jin; machine translation; [0012], [0014], & [0048]).
Regarding claim 30, modified Jin discloses a cathode configured to use oxygen as a cathode active material (machine translation; [0012]; air electrode for a lithium-air battery), the cathode comprising: a porous film comprising a metal oxide represented by Formula 1:
Formula 1
				LixAyGzO3-δ (Jin; machine translation; [0018], [0044]-[0049], Embodiment 3; Li3xLa2/3-x□1/3-2xTiO3, wherein x = 0.09 and the space in the formula represents vacancy; Li0.27La0.58□0.15TiO3)
wherein, in Formula 1, A and G are each independently at least one of a Group 2 to a Group 16 element, δ is oxygen vacancy, and x = 0.27 which is within the claimed range of 0 < x < 1, y = 0.58 which is within the claimed range of 0 < y < 1, x + y = 0.85 which is within the claimed range of 0 < x+y ≤ 1, z = 1 which is within the claimed range of 0 < z ≤ 1.5, and δ = 0 which is within the claimed range of 0 ≤ δ ≤ 1.5
Jin further discloses that the method manufacturing the cathode comprises: mixing the metal oxide, a binder (machine translation; [0046]; polyvinyl butyral resin), and ethanol (machine translation; [0046]) to prepare a slurry (machine translation; [0046]); coating the slurry on a substrate (machine translation; [0046]); and then thermally treating the slurry (machine translation; [0046]).
The instant specification discloses that the method manufacturing the cathode comprises: mixing a metal oxide ([00206]; Li0.34La0.55RuO3), a binder ([00207]; polyvinyl butyral resin), and ethanol [00207] to prepare a slurry [00207]; coating the slurry on a substrate [00207]; and then thermally treating the slurry ([00207]-[00209]).
Since Jin discloses a similar method of making the cathode with respect to the instant specification, a substantially identical cathode would be expected to include wherein an amount of an organic component in the porous film is 0 weight percent to about 2 weight percent, based on a total weight of the porous film.
Where the claimed and prior art products are identical or substantially identical in structure composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (MPEP 2112.01 I.).
It would have been obvious to one of ordinary skill in the art at the time the application was filed for the cathode of Jin to have the claimed amount of organic component because the cathode of Jin and the cathode of the instant specification were made using substantially identical processes and the skilled artisan would have a reasonable expectation of success in doing so.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (WO 2017147793 A1) (English machine translation provided herein) as applied to claim 11 above, and further in view of Choi et al. (US 20160190550 A1).
Regarding claim 15, modified Jin discloses all the limitations of the cathode above but does not disclose wherein the perovskite compound has an electronic conductivity of about 1 x 10-6 siemens per centimeter to about 1 x 101 siemens per centimeter, and an ionic conductivity of about 2 x 10-7 siemens per centimeter to about 1 x 101 siemens per centimeter, at 25 ºC (instant specification, Table 2; Preparation Example 9).
Choi teaches a cathode ([0043]-[0046]), the cathode comprising: a lithium-metal oxide ([0043]-[0046]) comprising a perovskite compound [0036] such as LiaaLa1-aNiO3, wherein 0 < a ≤ 0.3 [0046].
Furthermore, the perovskite compound taught by Choi is similar to the perovskite compound compared to what is used in the instant specification (Table 2; Preparation Example 12; Lia0.34La0.55NiO3) and thus a similar electronic conductivity and ionic conductivity should be expected. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Therefore, Choi further inherently also teaches wherein the perovskite compound has an electronic conductivity of about 1 x 10-6 siemens per centimeter to about 1 x 101 siemens per centimeter, and an ionic conductivity of about 2 x 10-7 siemens per centimeter to about 1 x 101 siemens per centimeter, at 25 ºC.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the perovskite compound taught by Choi for the perovskite compound in modified Jin such that the perovskite compound of Jin has the claimed electronic and ionic conductivities because it is a known perovskite compound suitable for the intended purpose of forming a cathode and the skilled artisan would have a reasonable expectation of success in doing so.
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J. SALTER whose telephone number is (469) 295-9103. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON J SALTER/Examiner, Art Unit 1724       

/SARAH A. SLIFKA/Primary Examiner, Art Unit 1759